People v Baker (2022 NY Slip Op 02426)





People v Baker


2022 NY Slip Op 02426


Decided on April 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2020-07736
2020-07740
 (Ind. No. 641/19, S.C.I. No. 48/20)

[*1]The People of the State of New York, respondent,
vTerrell Baker, appellant.


Thomas R. Villecco, Jericho, NY, for appellant.
David M. Hoovler, District Attorney, Goshen, NY (Alexander J. H. Ochoa and Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Orange County (Craig Stephen Brown, J.), both rendered September 15, 2020, convicting him of assault in the second degree under Indictment No. 641/19, and criminal contempt in the first degree under Superior Court Information No. 48/20, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The record does not establish that the defendant's waiver of the right to appeal was knowing, voluntary, and intelligent, as the County Court mischaracterized the nature of the right to appeal by stating that the defendant's convictions and sentences would be final (see People v Shanks, 37 NY3d 244, 252; People v Bisono, 36 NY3d 1013, 1017-1018; People v Bradshaw, 18 NY3d 257, 264), and the written waiver form did not clarify that appellate review remained available for select issues (see People v Thomas, 34 NY3d 545, 566; People v Brown, 195 AD3d 943, 943). Thus, the purported waiver does not preclude this Court's review of the defendant's excessive sentence claim.
Nevertheless, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
CONNOLLY, J.P., ROMAN, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court